UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6478



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

LONNIE LOWE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-92-392-A)


Submitted:     August 15, 1996             Decided:   August 21, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Lonnie Lowe, Appellant Pro Se. Cathleen Ann Tutty, Special Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to proceed in forma pauperis and "Motion to Consolidate/

Aggregregate Sentence." We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Lowe, No. CR-92-392-A (E.D. Va. Jan. 19, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2